 In the MatterOfVITAGRAYH, INC.and,AMERICAN,FEDERATION, OF'LABORCase No. R-3748.-Decided May 86,_1942Jurisdiction:motion picture distributing industry.Investigation and Certification of Representatives:existence of question: failureto prove majority; election necessary.UnitAppropriate for Collective Bargaining:all, office employees at the Com-pany`s St. Louis film exchange, excluding the office manager, branch manager,districtmanager, outside salesmen, the janitor, back-room employees, bookers,and confidential secretaries.Mr. Harold Berkowitz,of New York City, for the Company.Mr. E. P. Theiss,of St. Louis, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon' petition duly filed by American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Vitagraph, Inc.,St. Louis, Missouri; herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing; upon duenotice 1 before Jack G. Evans, Trial Examiner. Said hearing washeld at St. Louis, Missouri, on April 16, 1942.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the close of the hearing counselfor the Company moved to dismiss the petition. The Trial Ex-aminer reserved his ruling.The motion is hereby denied.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.On May 12, 1942, the-Company filed a brief which the Board hasconsidered.iAt 'the same time the Board consolidated this proceeding with sevenother cases.OnApril 7, 1942, the Board issued an order severingthis case fromthe others.41 N. L. R. B., No. 65.310 VITA'GRAPH,INC.311Upon the entire record in thecase,the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYVitagraph, Inc. is a New York corporation with its principalofficeat New York City. It is a wholly owned subsidiary of WarnerBros.Pictures,Inc.We are here concerned with the St. Louis filmexchangeof the ' Company where it is engaged in the distributionof motion pictures.During its fiscal year ending August 31, 1941,the St. Louis exchange of'the Company handled approximately 300prints of feature pictures and about 312 prints of short subjects.'All the prints distributed at the St. Louis film exchange'are shippedto it from outside Missouri.During the same period, the St. Louisfilm exchange received approximately $780,000 in fees, about 22 per-cent of which was received from exhibitors outside Missouri.iH. THE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admittingto membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONDuring December 1941 the Union presented a proposed contractto the Company. The Company replied stating that it had noknowledge of the Union's claim to a majority.A statement of the Trial Examiner, read into evidence duringthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate .2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and, Section 2 (6) and (7) of the National LaborRelations Act.IV.THEAPPROPRIATE UNITThe Union urges that all office employees at the St. Louis filmexchange of the Company, including bookers and confidential secre-taries, but excluding i the branch manager, office manager, districtmanager, outside salesmen, janitor, and back-room employees,8 con-stitute an appropriate unit.The only controversy with respect tothe unit concerns bookers and confidential secretaries.The Unionz TheTrial Examiner reportedthat the Union presented 14 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's payrollof April 16, 1942.There are23 employeeson that pay roll.Theback-room employeesare presently covered by a contract between the Companyand another labor organization affiliatedwith the American Federation of Labor. 312DECISIONS OF NATIONALLABOR.RELATIONS BOARDurges that such employees be'included in the unit, and the Companythat they be excluded.The Company contends that the duties of the bookers are similarto those of the salesmen, who are excluded from,the unit by agree-ment of the parties.Bookers contact motion picture exhibitors-bymail, telephone, or in the Company's offices and attempt to, sell motionpictures to them.They participate in "drive money" and "bonusmoney" campaigns conducted by the Company and receive the samepercentage of the allotted money as the salesmen.The salary of thebookers is about 40 percent higher than that of the other office em-ployees.Under the circumstances, we shall exclude the bookers fromthe unit.The branch manager and district manager each have a confidentialsecretary.The Company contends that such employees be excludedfrom the unit because of the confidential nature of their duties.These employees, among other duties take dictation and file cor-respondence dealing with personnel problems.We shall exclude theconfidential secretaries from the unit.We find that all office employees at the St. Louis film exchangeof the Company, excluding the office manager, branch manager, dis-trictmanager, outside salesmen, the janitor, back-room employees,bookers, and confidential secretaries, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTION.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes, of collective bargaining with Vitagraph, Inc.,St.Louis,Missouri, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the VITAGRAPH, INC.313Regional Director for the Fourteenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including any such employees who did not workduring said pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by American Federation of Labor for the purposes ofcollective bargaining.